Citation Nr: 9906244	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-19 230	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left ankle fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from September 1957 to 
February 1959, and from September 1959 to February 1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Montgomery, Alabama, Regional Office (hereinafter RO).  

Documentation on file reflects a desire by the veteran to 
attend a hearing at the RO before a Board Member (See VA 
Forms 9 dated in September and November 1998).  Accordingly, 
as "Travel Board" hearings are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (1998)) rather than the Board, this 
case must be REMANDED for the following action:  

The veteran is to be scheduled for a 
hearing before a traveling member of the 
Board sitting at the RO, and the veteran 
and his representative are to be provided 
with notice thereof.  If he desires to 
withdraw the hearing request prior to the 
hearing being conducted, he may do so in 
writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The veteran need take 
no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


